Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Applicant Admission of Prior Art (AAPA) and Higaki et al., (US 7,111,138).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
	As per claim 1, AAPA teaches in the background of the invention a module mounted in a server to share a block-level storage and resources (new and old types of storage control devices for large scale data centers with interaction with a host computer, col. 1, lines 18-57). In another analogous art, Higaki teaches server (10, Fig. 1, col. 11 ,lines 13-58) with a HBA card unit (12, Fig. 1) for connection to an external server (200, Fig. 1, col. 10, lines 52-col. 11, lines 1-25); an internal disk unit in which a plurality of 

As per claim 3, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 1, wherein the setting unit allocates a volume of the internal disk unit, which is targeted by a SCSI protocol, at a block level and sets LUNs for the allocated volumes. (Higaki, col. 1, lines 18- col. 17, line 1-57)  
As per claim 4, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 1, wherein the internal disk unit further includes a RAID card to increase the number of internal disks to be mounted.  (Higaki, col. 1, lines 18- col. 17, line 1-57) 
As per claim 5, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 4, wherein a transfer protocol between the HBA card and the external server is any one of Fiber Channel Target, Infiniband Target, iSCSI Target, Hardware FCoE Target, ISCSI over TCP, IP, SRP over Infiniband, iSER over IB, RoCE, iWARP and Software FCoE Target.  ( (Higaki teaches RAID, fiber channel protocol, col. 1, lines 18- col. 17, line 1-57) 
As per claim 6, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 5, further comprising: a NIC unit for network connection to another system.  Higaki teaches the use of LAN. (Higaki, col. 1, lines 18- col. 17, line 1-57) 

As per claim 8, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 7, wherein the target core unit is any one of a SCSI device, a block device, a file and a RAID controller.  (Higaki teaches RAID, fiber channel protocol, col. 1, lines 18- col. 17, line 1-57) 
As per claim 9, AAPA-Higaki, teaches a server to share a block-level storage and resources of Claim 1, wherein the target driver unit further sets the volumes to an auto mode according to a control command of the server manager (note 120, Fig. 1 and Fig. 9b), and the auto mode is a mode in which the volumes are set to the storage mode or the server mode depending on an available storage of the server or the external server.  (Higaki, col. 1, lines 18- col. 17, line 1-57) 
As per claim 10, AAPA-Higaki, obviously teaches a server to share a block-level storage and resources of Claim 1, wherein the setting unit further includes: an area setting unit that sets a use area of the storage; a diagnosis determination unit that determines only the use area as a diagnostic target when 28 OYP0040US/ OP20200157USthe use area is smaller than a non-use area and determines all the areas as a diagnostic target when the use area is greater than the non-use area; and a diagnosis unit that regularly diagnoses the diagnostic target. Specifically, it would have been obvious to one of ordinary skill that namely diagnosing a storage area whether or not it is used would be a normal operation of computer system storage. (Higaki, col. 1, lines 18- col. 17, line 1-57) 


As per claim 13, see the rejection for claims 1 and 5, Specifically, as it relates to server units  connected to a SAN switch through a Fiber Channel, and, thus, an available storage volume is allocated to an available storage of another server unit according to a control command of a manager. (Higaki, col. 1, lines 18- col. 17, line 1-57) 
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        December 4, 2021